Case 19-00730-5-JNC       Doc 599 Filed 12/17/19 Entered 12/17/19 14:32:12               Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


  IN RE:                       )
                               )                             Case No. 19-00730
  CAH ACQUISITION COMPANY #1, )
  LLC, d/b/a WASHINGTON COUNTY )                             Chapter 11
  HOSPITAL,                    )
                               )
  Debtor.                      )
                               )

                         TRUSTEE’S REPORT OF NO BIDS OTHER
                           THAN STALKING HORSE BIDDER

        Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee (the “Trustee”) for the

 above-captioned debtor (the “Debtor”) hereby files this Report pursuant to the Order (A)

 Establishing Bidding Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and

 Manner of Notices, (D) Scheduling Hearing to Consider Final Approval of Sale and Treatment of

 Executory Contracts and Unexpired Leases, and (E) Granting Related Relief (the “Bidding

 Procedures Order”) [Dkt. No. 561] and provides notice to the Court and to all interested parties

 that the Trustee received no bids for the Debtor’s assets other than the Stalking Horse Bid of

 Affinity Health Partners (the “Stalking Horse”).

        PLEASE TAKE NOTICE THAT the Debtor’s assets will not be sold at auction, and

 pursuant to the Bidding Procedures Order and the Order Granting Motion to Continue Tentative

 Stalking Horse Sale Hearing and Associated Tentative Objection Deadline [Dkt. No. 591], the

 approval of the sale of the Debtor’s assets to the Stalking Horse shall heard on January 2, 2020 at

 1:00 PM EST at the United States Bankruptcy Court in Greenville, North Carolina. The Deadline

 for any party-in-interest to object to the approval of the sale to the Stalking Horse shall be

 December 27, 2019 at 5:00 PM EST.
Case 19-00730-5-JNC     Doc 599 Filed 12/17/19 Entered 12/17/19 14:32:12        Page 2 of 2




       This the 17th day of December, 2019.

                                   WALDREP LLP

                                    /s/ James C. Lanik
                                    Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                    James C. Lanik (NC State Bar No. 30454)
                                    Jennifer B. Lyday (NC Bar No. 39871)
                                    Francisco T. Morales (NC Bar No. 43079)
                                    101 S. Stratford Road, Suite 210
                                    Winston-Salem, NC 27104
                                    Telephone: 336-717-1440
                                    Telefax: 336-717-1340
                                    Email: notice@waldrepllp.com

                                   - and –

                                    HENDREN, REDWINE & MALONE, PLLC

                                    Jason L. Hendren (NC State Bar No. 26869)
                                    Rebecca F. Redwine (NC Bar No. 37012)
                                    4600 Marriott Drive, Suite 150
                                    Raleigh, NC 27612
                                    Telephone: 919-420-7867
                                    Telefax: 919-420-0475
                                    Email: jhendren@hendrenmalone.com
                                          rredwine@hendrenmalone.com

                                   Co-Counsel for the Trustee




                                              2
